Name: Commission Delegated Regulation (EU) 2017/254 of 30 November 2016 amending Delegated Regulations (EU) No 1059/2010, (EU) No 1060/2010, (EU) No 1061/2010, (EU) No 1062/2010, (EU) No 626/2011, (EU) No 392/2012, (EU) No 874/2012, (EU) No 665/2013, (EU) No 811/2013, (EU) No 812/2013, (EU) No 65/2014, (EU) No 1254/2014, (EU) 2015/1094, (EU) 2015/1186 and (EU) 2015/1187 with regard to the use of tolerances in verification procedures (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: energy policy;  building and public works;  consumption;  electronics and electrical engineering;  marketing;  technology and technical regulations
 Date Published: nan

 15.2.2017 EN Official Journal of the European Union L 38/1 COMMISSION DELEGATED REGULATION (EU) 2017/254 of 30 November 2016 amending Delegated Regulations (EU) No 1059/2010, (EU) No 1060/2010, (EU) No 1061/2010, (EU) No 1062/2010, (EU) No 626/2011, (EU) No 392/2012, (EU) No 874/2012, (EU) No 665/2013, (EU) No 811/2013, (EU) No 812/2013, (EU) No 65/2014, (EU) No 1254/2014, (EU) 2015/1094, (EU) 2015/1186 and (EU) 2015/1187 with regard to the use of tolerances in verification procedures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/30/EU of the European Parliament and of the Council of 19 May 2010 on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (1), and in particular Article 10(1) thereof, Whereas: (1) Experience gained in implementing Commission Delegated Regulations adopted on the basis of Directive 2010/30/EU has revealed that the verification tolerances laid down in the delegated acts, and intended for use only by market surveillance authorities, have been used by some suppliers to establish the values required to be provided in the technical documentation or to interpret those values with a view to achieving a better energy labelling classification or to suggest, in other ways, better performance of their products. (2) The verification tolerances are designed to allow for variations that emerge in the measurements taken during verification tests, which are due to the differences in the measurement equipment used by suppliers and surveillance authorities across the Union. Verification tolerances should not be used by the supplier for establishing the values in the technical documentation or for interpreting those values in order to achieve a better energy labelling classification or to suggest better performance than has actually been measured and calculated. The parameters declared or published by the supplier should not be more favourable for the supplier than the values contained in the technical documentation. (3) To ensure fair competition, to realise the energy savings that the Regulations were designed to achieve, and to provide consumers with accurate information about the energy efficiency and functional performance of products, it should be clarified that the verification tolerances set out in the delegated acts may only be used by Member State authorities, for the purpose of verifying compliance. (4) Commission Delegated Regulations (EU) No 1059/2010 (2), (EU) No 1060/2010 (3), (EU) No 1061/2010 (4), (EU) No 1062/2010 (5), (EU) No 626/2011 (6), (EU) No 392/2012 (7), (EU) No 874/2012 (8), (EU) No 665/2013 (9), (EU) No 811/2013 (10), (EU) No 812/2013 (11), (EU) No 65/2014 (12), (EU) No 1254/2014 (13), (EU) 2015/1094 (14), (EU) 2015/1186 (15) and (EU) 2015/1187 (16) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Delegated Regulation (EU) No 1059/2010 Annex V to Delegated Regulation (EU) No 1059/2010 is amended in accordance with Annex I to this Delegated Regulation. Article 2 Amendments to Delegated Regulation (EU) No 1060/2010 Annex VII to Delegated Regulation (EU) No 1060/2010 is amended in accordance with Annex II to this Delegated Regulation. Article 3 Amendments to Delegated Regulation (EU) No 1061/2010 Annex V to Delegated Regulation (EU) No 1061/2010 is amended in accordance with Annex III to this Delegated Regulation. Article 4 Amendments to Delegated Regulation (EU) No 1062/2010 Annexes VII and VIII to Delegated Regulation (EU) No 1062/2010 are amended in accordance with Annex IV to this Delegated Regulation. Article 5 Amendments to Delegated Regulation (EU) No 626/2011 Annex VIII to Delegated Regulation (EU) No 626/2011 is amended in accordance with Annex V to this Delegated Regulation. Article 6 Amendments to Delegated Regulation (EU) No 392/2012 Annex V to Delegated Regulation (EU) No 392/2012 is amended in accordance with Annex VI to this Delegated Regulation. Article 7 Amendments to Delegated Regulation (EU) No 874/2012 Annex V to Delegated Regulation (EU) No 874/2012 is amended in accordance with Annex VII to this Delegated Regulation. Article 8 Amendments to Delegated Regulation (EU) No 665/2013 Annex VII to Delegated Regulation (EU) No 665/2013 is amended in accordance with Annex VIII to this Delegated Regulation. Article 9 Amendments to Delegated Regulation (EU) No 811/2013 Annex VIII to Delegated Regulation (EU) No 811/2013 is amended in accordance with Annex IX to this Delegated Regulation. Article 10 Amendments to Delegated Regulation (EU) No 812/2013 Annex IX to Delegated Regulation (EU) No 812/2013 is amended in accordance with Annex X to this Delegated Regulation. Article 11 Amendments to Delegated Regulation (EU) No 65/2014 Annex VIII to Delegated Regulation (EU) No 65/2014 is amended in accordance with Annex XI to this Delegated Regulation. Article 12 Amendments to Delegated Regulation (EU) No 1254/2014 Annex IX to Delegated Regulation (EU) No 1254/2014 is amended in accordance with Annex XII to this Delegated Regulation. Article 13 Amendments to Delegated Regulation (EU) 2015/1094 Annex X to Delegated Regulation (EU) 2015/1094 is amended in accordance with Annex XIII to this Delegated Regulation. Article 14 Amendments to Delegated Regulation (EU) 2015/1186 Annex IX to Delegated Regulation (EU) 2015/1186 is amended in accordance with Annex XIV to this Delegated Regulation. Article 15 Amendments to Delegated Regulation (EU) 2015/1187 Annex X to Delegated Regulation (EU) 2015/1187 is amended in accordance with Annex XV to this Delegated Regulation. Article 16 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 153, 18.6.2010, p. 1. (2) Commission Delegated Regulation (EU) No 1059/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household dishwashers (OJ L 314, 30.11.2010, p. 1). (3) Commission Delegated Regulation (EU) No 1060/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household refrigerating appliances (OJ L 314, 30.11.2010, p. 17). (4) Commission Delegated Regulation (EU) No 1061/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household washing machines (OJ L 314, 30.11.2010, p. 47). (5) Commission Delegated Regulation (EU) No 1062/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of televisions (OJ L 314, 30.11.2010, p. 64). (6) Commission Delegated Regulation (EU) No 626/2011 of 4 May 2011 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of air conditioners (OJ L 178, 6.7.2011, p. 1). (7) Commission Delegated Regulation (EU) No 392/2012 of 1 March 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household tumble driers (OJ L 123, 9.5.2012, p. 1). (8) Commission Delegated Regulation (EU) No 874/2012 of 12 July 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of electrical lamps and luminaires (OJ L 258, 26.9.2012, p. 1). (9) Commission Delegated Regulation (EU) No 665/2013 of 3 May 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of vacuum cleaners (OJ L 192, 13.7.2013, p. 1). (10) Commission Delegated Regulation (EU) No 811/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of space heaters, combination heaters, packages of space heater, temperature control and solar device and packages of combination heater, temperature control and solar device (OJ L 239, 6.9.2013, p. 1). (11) Commission Delegated Regulation (EU) No 812/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (OJ L 239, 6.9.2013, p. 83). (12) Commission Delegated Regulation (EU) No 65/2014 of 1 October 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of domestic ovens and range hoods (OJ L 29, 31.1.2014, p. 1). (13) Commission Delegated Regulation (EU) No 1254/2014 of 11 July 2014 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of residential ventilation (OJ L 337, 25.11.2014, p. 27). (14) Commission Delegated Regulation (EU) 2015/1094 of 5 May 2015 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of professional refrigerated storage cabinets (OJ L 177, 8.7.2015, p. 2). (15) Commission Delegated Regulation (EU) 2015/1186 of 24 April 2015 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of local space heaters (OJ L 193, 21.7.2015, p. 20). (16) Commission Delegated Regulation (EU) 2015/1187 of 27 April 2015 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of solid fuel boilers and packages of a solid fuel boiler, supplementary heaters, temperature controls and solar devices (OJ L 193, 21.7.2015, p. 43). ANNEX I Amendments to Annex V to Delegated Regulation (EU) No 1059/2010 Annex V is replaced by the following: ANNEX V Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 1. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent household dishwasher models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if, for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 1. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent household dishwasher models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. Member States' authorities shall use measurement procedures which take into account the generally recognised, state-of-the-art, reliable, accurate and reproducible measurement methods, including methods set out in documents whose reference numbers have been published for that purpose in the Official Journal of the European Union. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerances that are set out in Table 1 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 1 Verification tolerances Parameters Verification tolerances Annual energy consumption (AEC ) The determined value shall not exceed the declared value of AEC by more than 10 %. Water consumption (Wt ) The determined value shall not exceed the declared value of Wt by more than 10 %. Drying efficiency index (ID ) The determined value shall not be less than the declared value of ID by more than 19 %. Energy consumption (Et ) The determined value shall not exceed the declared value of Et by more than 10 %. Where three additional units need to be selected, the arithmetic mean of the determined values of these three units shall not exceed the declared value of Et by more than 6 %. Programme time (Tt ) The determined value shall not exceed the declared values Tt by more than 10 %. Power consumption in off mode and left-on mode (Po and Pl ) The determined value of power consumption Po and Pl of more than 1,00 W shall not exceed the declared values of Po and Pl by more than 10 %. The determined value of power consumption Po and Pl of less than or equal to 1,00 W shall not exceed the declared value of Po and Pl by more than 0,10 W. Duration of left-on mode (Tl ) The determined value shall not exceed the declared value of Tl by more than 10 %. Airborne acoustical noise emissions The determined value shall meet the declared value. ANNEX II Amendments to Annex VII to Delegated Regulation (EU) No 1060/2010 Annex VII is replaced by the following: ANNEX VII Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 1. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent household refrigerating appliance models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 1. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent household refrigerating appliance models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annexes VI and VIII. The Member State authorities shall only apply the verification tolerances that are set out in Table 1 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 1 Verification tolerances Parameters Verification tolerances Gross volume The determined value shall not be less than the declared value by more than 3 % or 1 litre, whichever is the greater value. Storage volume The determined value shall not be less than the declared value by more than 3 % or 1 litre, whichever is the greater value. Where the volumes of the cellar compartment and the fresh food storage compartment can be adjusted, relative to one another, by the user, the volume shall be tested when the cellar compartment is adjusted to its minimum volume. Freezing capacity The determined value shall not be less than the declared value by more than 10 %. Energy consumption The determined value shall not exceed the declared value (E24h ) by more than 10 %. Humidity of wine storage appliances The determined value for the relative humidity observed in testing shall not exceed the declared range by more than 10 % in any direction. Airborne acoustical noise emissions The determined value shall meet the declared value. ANNEX III Amendments to Annex V to Delegated Regulation (EU) No 1061/2010 Annex V is replaced by the following: ANNEX V Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 1. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent household washing machine models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 1. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent household washing machine models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. Member States' authorities shall use measurement procedures which take into account the generally recognised, state-of-the-art, reliable, accurate and reproducible measurement methods, including methods set out in documents whose reference numbers have been published for that purpose in the Official Journal of the European Union. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerances that are set out in Table 1 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 1 Verification tolerances Parameters Verification tolerances Annual energy consumption (AEC ) The determined value shall not exceed the declared value of AEC by more than 10 %. Energy consumption (Et ) The determined value shall not exceed the declared value of Et by more than 10 %. Where three additional units need to be selected, the arithmetic mean of the determined values of these three units shall not exceed the declared value of Et by more than 6 %. Programme time (Tt ) The determined value shall not exceed the declared values Tt by more than 10 %. Water consumption (Wt ) The determined value shall not exceed the declared value of Wt by more than 10 %. Remaining moisture content (D) The determined value shall not exceed the declared value of D by more than 10 %. Spin speed The determined value shall not be less than the declared value by more than 10 %. Power consumption in off mode and left-on mode (Po and Pl ) Determined values of power consumption Po and Pl of more than 1,00 W shall not exceed the declared values of Po and Pl by more than 10 %. The determined values of power consumption Po and Pl of less than or equal to 1,00 W shall not exceed the declared values of Po and Pl by more than 0,10 W. Duration of the left-on mode (Tl ) The determined value shall not exceed the declared value of Tl by more than 10 %. Airborne acoustical noise emissions The determined value shall meet the declared value. ANNEX IV Amendments to Annexes VII and VIII to Delegated Regulation (EU) No 1062/2010 (1) Annex VII is amended as follows: (a) In part 2, subparagraph (iv) of paragraph (a) is deleted. (b) Part 3 is deleted. (c) In part 4, the title is replaced by the following:4. Measurements of peak luminance ratio referred to in Table 2 of Annex VIII. (2) Annex VIII is replaced by the following: ANNEX VIII Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 2. (3) If the result referred to in points 2(a) or (b) are not achieved, the model shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 2. (6) If the result referred to in point 5 is not achieved, the model shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerances that are set out in Table 2 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 2 Verification tolerances Parameters Verification tolerances On-mode power consumption The determined value shall not exceed the declared value by more than 7 %. Off-mode/standby power consumption The determined value shall not exceed the declared value by more than 0,10 W. Peak luminance ratio The determined value shall not be lower than 60 % of the peak luminance of the brightest on-mode condition provided by the television. ANNEX V Amendments to Annex VIII to Delegated Regulation (EU) No 626/2011 Annex VIII is replaced by the following: ANNEX VIII Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 1. (3) If the results referred to in points 2(a) or (b) are not achieved, the model shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 1. (6) If the result referred to in point 5 is not achieved, the model shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerances that are set out in Table 1 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 1 Verification tolerances Parameters Verification tolerances Seasonal energy efficiency ratio (SEER) The determined value shall not be lower than the declared value by more than 8 %. Seasonal coefficient of performance (SCOP) The determined value shall not be lower than the declared value by more than 8 %. Power consumption in off mode The determined value shall not exceed the declared value by more than 10 %. Power consumption in standby mode The determined value shall not exceed the declared value by more than 10 %. Energy efficiency ratio (EERrated ) The determined value shall not be lower than the declared value by more than 10 %. Coefficient of performance (COPrated ) The determined value shall not be lower than the declared value by more than 10 %. Sound power level The determined value shall not exceed the declared value by more than 2 dB(A). ANNEX VI Amendments to Annex V to Delegated Regulation (EU) No 392/2012 Annex V is replaced by the following: ANNEX V Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 1. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent household tumble drier models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 1. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent household tumble drier models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. Member States' authorities shall use measurement procedures which take into account the generally recognised, state-of-the-art, reliable, accurate and reproducible measurement methods, including methods set out in documents whose reference numbers have been published for that purpose in the Official Journal of the European Union. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerances that are set out in Table 1 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 1 Verification tolerances Parameters Verification tolerances Weighted annual energy consumption (AEC ) The determined value shall not exceed the declared value of AEC by more than 6 %. Weighted energy consumption (Et ) The determined value shall not exceed the declared value of Et by more than 6 %. Weighted condensation efficiency (Ct ) The determined value shall not be less than the declared value of Ct by more than 6 %. Weighted programme time (Tt ) The determined value shall not exceed the declared value of Tt by more than 6 %. Power consumption in off mode and left-on mode (Po and Pl ) The determined values of power consumption Po and Pl of more than 1,00 W shall not exceed the declared values of Po and Pl by more than 6 %. The determined value of power consumption Po and Pl of less than or equal to 1,00 W shall not exceed the declared values of Po and Pl by more than 0,10 W. Duration of the left-on mode (Tl ) The determined value shall not exceed the declared value of Tl by more than 6 %. Sound power level, LWA The determined value shall not exceed the declared value of LWA . ANNEX VII Amendments to Annex V to Delegated Regulation (EU) No 874/2012 Annex V is replaced by the following: ANNEX V Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: 1. VERIFICATION PROCEDURE FOR ELECTRICAL LAMPS AND LED MODULES MARKETED AS INDIVIDUAL PRODUCTS (1) The Member State authorities shall verify a sample batch of a minimum of 20 lamps of the same model from the same supplier, where possible obtained in equal proportions from four randomly selected sources. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when testing the units of model, the arithmetical mean of the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) is within the respective tolerance of 10 %. (3) If the results referred to in points 2(a), (b) or (c) are not achieved, the model shall be considered not to comply with this Delegated Regulation. (4) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to point 3. The Member State authorities shall use measurement procedures that reflect generally recognised, current best practice and are reliable, accurate and reproducible, including methods set out in documents whose reference numbers have been published for that purpose in the Official Journal of the European Union. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerance of 10 % and shall only use the procedure described in points 1 to 4 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. 2. VERIFICATION PROCEDURE FOR LUMINAIRES INTENDED TO BE MARKETED OR MARKETED TO THE END-USER The luminaire shall be considered to comply with the requirements laid down in this Regulation if it is accompanied by the required product information, if it is claimed to be compatible with all the lamp energy efficiency classes it is compatible with, and if, when applying state-of-the-art methods and criteria for assessing compatibility, it is found to be compatible with the lamp energy efficiency classes with which it is claimed to be compatible pursuant to points (2)(IV)(a) and (b) of part 2 of Annex I. ANNEX VIII Amendments to Annex VII to Delegated Regulation (EU) No 665/2013 Annex VII is replaced by the following: ANNEX VII Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 4. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent vacuum cleaner models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent vacuum cleaner in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 4. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent vacuum cleaner models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VI. The Member State authorities shall only apply the verification tolerances that are set out in Table 4 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 4 Verification tolerances Parameters Verification tolerances Annual energy consumption The determined value shall not exceed the declared value by more than 10 %. Dust pick-up on carpet The determined value shall not be lower than the declared value by more than 0,03. Dust pick-up on hard floor The determined value shall not be lower than the declared value by more than 0,03. Dust re-emission The determined value shall not exceed the declared value by more than 15 %. Sound power level The determined value shall not exceed the declared value. ANNEX IX Amendments to Annex VIII to Delegated Regulation (EU) No 811/2013 Annex VIII is replaced by the following: ANNEX VIII Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 16. (3) If the results referred to in points 2(a) or (b) are not achieved, the model shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 16. (6) If the result referred to in point 5 is not achieved, the model shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VII. The Member State authorities shall only apply the verification tolerances that are set out in Table 16 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 16 Verification tolerances Parameters Verification tolerances Space-heating energy efficiency, Ã ·s The determined value shall not be lower than the declared value by more than 8 %. Water-heating energy efficiency, Ã ·wh The determined value shall not be lower than the declared value by more than 8 %. Sound power level The determined value shall not exceed the declared value by more than 2 dB(A). Class of the temperature control The class of the temperature controls corresponds to the declared class of the unit. Collector efficiency, Ã ·col The determined value shall not be lower than the declared value by more than 5 %. Standing loss, S The determined value shall not exceed the declared value by more than 5 %. Auxiliary electricity consumption, Qaux The determined value shall not exceed the declared value by more than 5 %. ANNEX X Amendments to Annex IX to Delegated Regulation (EU) No 812/2013 Annex IX is replaced by the following: ANNEX IX Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 9. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all other equivalent water heater models, hot water storage tanks models, solar device models or package of water heater and solar device models shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different equivalent models. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 9. (6) If the result referred to in point 5 is not achieved, the model and all other equivalent water heater models, hot water storage tanks models, solar device models or package of water heater and solar device models shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VII and Annex VIII. The Member State authorities shall only apply the verification tolerances that are set out in Table 9 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 9 Verification tolerances Parameters Verification tolerances Daily electricity consumption, Qelec The determined value shall not exceed the declared value by more than 5 %. Sound power level, LWA , indoors and/or outdoors The determined value shall not exceed the declared value by more than 2 dB. Daily fuel consumption, Qfuel The determined value shall not exceed the declared value by more than 5 %. Weekly fuel consumption with smart controls, Qfuel,week,smart The determined value shall not exceed the declared value by more than 5 %. Weekly electricity consumption with smart controls, Qelec,week,smart The determined value shall not exceed the declared value by more than 5 %. Weekly fuel consumption without smart controls, Qfuel,week The determined value shall not exceed the declared value by more than 5 %. Weekly electricity consumption without smart controls, Qelec,week The determined value shall not exceed the declared value by more than 5 %. Storage volume, V The determined value shall not be lower than the declared value by more than 2 %. Collector aperture area, Asol The determined value shall not be lower than the declared value by more than 2 %. Pump power consumption, solpump The determined value shall not exceed the declared value by more than 3 %. Standby power consumption, solstandby The determined value shall not exceed the declared value by more than 5 %. Standing loss, S The determined value shall not exceed the declared value by more than 5 %. ANNEX XI Amendments to Annex VIII to Delegated Regulation (EU) No 65/2014 Annex VIII is replaced by the following: ANNEX VIII Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 6. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 6. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex II. The Member State authorities shall only apply the verification tolerances that are set out in Table 6 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 6 Verification tolerances Parameters Verification tolerances Mass of the oven, M The determined value shall not exceed the declared value of M by more than 5 %. Volume of the cavity of the oven, V The determined value shall not be lower than the declared value of V by more than 5 %. ECelectric cavity , ECgas cavity The determined values shall not exceed the declared values of ECelectric cavity and ECgas cavity by more than 5 %. WBEP , WL The determined values shall not exceed the declared values of WBEP and WL by more than 5 %. QBEP , PBEP The determined values shall not be lower than the declared values of QBEP and PBEP by more than 5 %. Qmax The determined value shall not exceed the declared value of Qmax by more than 8 %. Emiddle The determined value shall not be lower than the declared value of Emiddle by more than 5 %. GFEhood The determined value shall not be lower than the declared value of GFEhood by more than 5 %. Po , Ps The determined values of power consumption Po and Ps shall not exceed the declared values of Po and Ps by more than 10 %. The determined values of power consumption Po and Ps of less than or equal to 1,00 W shall not exceed the declared values of Po and Ps by more than 0,10 W. Sound power level, LWA The determined value shall not exceed the declared value of LWA . ANNEX XII Amendments to Annex IX to Delegated Regulation (EU) No 1254/2014 Annex IX is replaced by the following: ANNEX IX Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 1. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all other equivalent models shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different equivalent models. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 1. (6) If the result referred to in point 5 is not achieved, the model and all other equivalent models shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VIII. The Member State authorities shall only apply the verification tolerances that are set out in Table 1 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 1 Verification tolerances Parameters Verification tolerances SPI The determined value shall be no more than 1,07 times the declared value. Thermal efficiency RVU The determined value shall be no less than 0,93 times the declared value. Sound power level The determined value shall be no more than the declared value plus 2 dB. ANNEX XIII Amendments to Annex X to Delegated Regulation (EU) 2015/1094 Annex X is replaced by the following: ANNEX X Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 4. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all equivalent professional refrigerated storage cabinets that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 4. (6) If the result referred to in point 5 is not achieved, the model and all equivalent professional refrigerated storage cabinets that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annexes VIII and IX. The Member State authorities shall only apply the verification tolerances that are set out in Table 4 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 4 Verification tolerances Parameters Verification tolerances Net volume The determined value shall not be lower than the declared value by more than 3 %. Energy consumption (E24h ) The determined value shall not exceed the declared value by more than 10 %. ANNEX XIV Amendments to Annex IX to Delegated Regulation (EU) 2015/1186 Annex IX is replaced by the following: ANNEX IX Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 6. The unit shall be tested with a fuel with characteristics in the same range as the fuel that was used by the supplier to perform the measurements described in Annex VIII. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective tolerances given in Table 6. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VIII. The Member State authorities shall only apply the verification tolerances that are set out in Table 6 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 6 Verification tolerances Parameter Verification tolerance Energy efficiency index The determined value shall not be lower than the declared value by more than 8 %. ANNEX XV Amendments to Annex X to Delegated Regulation (EU) 2015/1187 Annex X is replaced by the following: ANNEX X Product compliance verification by market surveillance authorities The verification tolerances set out in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the supplier as an allowed tolerance to establish the values in the technical documentation. The values and classes on the label or in the product fiche shall not be more favourable for the supplier than the values reported in the technical documentation. When verifying the compliance of a product model with the requirements laid down in this Delegated Regulation, for the requirements referred to in this Annex, the authorities of the Member States shall apply the following procedure: (1) The Member State authorities shall verify one single unit of the model. (2) The model shall be considered to comply with the applicable requirements if: (a) the values given in the technical documentation pursuant to Article 5(b) of Directive 2010/30/EU (declared values), and, where applicable, the values used to calculate these values, are not more favourable for the supplier than the corresponding values given in the test reports pursuant to point (iii) of the abovementioned Article; and (b) the values published on the label and in the product fiche are not more favourable for the supplier than the declared values, and the indicated energy efficiency class is not more favourable for the supplier than the class determined by the declared values; and (c) when the Member State authorities test the unit of the model, the determined values (the values of the relevant parameters as measured in testing and the values calculated from these measurements) comply with the respective verification tolerances as given in Table 5. The unit shall be tested with a fuel with characteristics in the same range as the fuel that was used by the supplier to perform measurements according to Annex VIII. (3) If the results referred to in points 2(a) or (b) are not achieved, the model and all models that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (4) If the result referred to in point 2(c) is not achieved, the Member State authorities shall select three additional units of the same model for testing. As an alternative, the three additional units selected may be of one or more different models that have been listed as equivalent models in the supplier's technical documentation. (5) The model shall be considered to comply with the applicable requirements if for these three units, the arithmetical mean of the determined values complies with the respective verification tolerances given in Table 5. (6) If the result referred to in point 5 is not achieved, the model and all models that have been listed as equivalent models in the supplier's technical documentation shall be considered not to comply with this Delegated Regulation. (7) The Member State authorities shall provide all relevant information to the authorities of the other Member States and to the Commission without delay after a decision being taken on the non-compliance of the model according to points 3 and 6. The Member State authorities shall use the measurement and calculation methods set out in Annex VIII and IX. The Member State authorities shall only apply the verification tolerances that are set out in Table 5 and shall only use the procedure described in points 1 to 7 for the requirements referred to in this Annex. No other tolerances, such as those set out in harmonised standards or in any other measurement method, shall be applied. Table 5 Verification tolerances Parameter Verification tolerance Energy efficiency index The determined value shall not be lower than the declared value by more than 6 %.